Name: Decision of the EEA Joint Committee No 52/97 of 31 July 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  deterioration of the environment;  animal product;  health;  plant product
 Date Published: 1997-11-20

 20.11.1997 EN Official Journal of the European Communities L 316/14 DECISION OF THE EEA JOINT COMMITTEE No 52/97 of 31 July 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 14/97 (1); Whereas Council Directive 96/33/EC of 21 May 1996 amending the Annexes to Directives 86/362/EEC and 86/363/EEC on the fixing of maximum levels for pesticide residues in and on cereals and foodstuffs of animal origin respectively (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 1. The following indent shall be added in point 38 (Council Directive 86/362/EEC) of Chapter XII of Annex II to the Agreement:  396 L 0033: Council Directive 96/33/EC of 21 May 1996 (OJ L 144, 18. 6. 1996, p. 35). 2. The following indent shall be added in point 39 (Council Directive 86/363/EEC) in Chapter XII of Annex II to the Agreement:  396 L 0033: Council Directive 96/33/EC of 21 May 1996 (OJ L 144, 18. 6. 1996, p. 35). Article 2 The texts of Directive 96/33/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 August 1997, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 31 July 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 182, 10. 7. 1997, p. 46. (2) OJ L 144, 18. 6. 1996, p. 35.